Title: Enclosure: [An Act Making Further Provision for the Expenses Attending the Intercourse of the United States with Foreign Nations], 2 July 1794
From: Hamilton, Alexander
To: 



[Philadelphia, July 2, 1794]

To all to whom these Presents shall come
Whereas by an Act passed the twentieth day of March in the present Year intitled “An Act making further provision for the expenses attending the intercourse of the United States with foreign Nations; and further to continue in force the Act intitled ‘An Act providing the means of intercourse between the United States and foreign Nations’” The President of the United States is authorised to borrow the whole or any Part of the Sum of One Million of Dollars, Appropriated by the said Act. And Whereas The President of the United States of America by Virtue of the said Act hath been pleased by a Certain Commission or Warrant under his hand bearing date the eleventh day of June 1794 to Authorise and empower the Secretary of the Treasury for the time being, by himself or any other Person or Persons to borrow on behalf of the United States, within the said States or elsewhere, the whole or any part of the said Sum of One Million of Dollars, authorised to be borrowed by the Act aforesaid, and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary and for the interest of the said States.
And whereas the President hath deemed it adviseable that 800000 Dollars of the said 1000000 of Dollars should be borrowed in Europe.
Now therefore Know ye that I Alexander Hamilton Secretary of the Treasury of the United States for the time being by Virtue of the said Commission Power or Warrant of the President of the United States of America have Authorised and empowered and by these Presents do authorise and empower Mess Wilhem & Jan Willink & Nicholas & Jacob Van Staphorst and Hubbard to borrow on behalf of the United States in any Part of Europe the Sum of Eight hundred thousand Dollars and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary and for the interests of the said States. And for so doing this shall be their Sufficient Warrant
In Testimony Whereof I have caused the Seal of the Treasury to be Affixed to these presents in Triplicates and have hereunto Subscribed my hand in the City of Philadelphia the Second day of July in the Year of our Lord One thousand Seven hundred and Ninety four.
